                     Case 1:17-cv-02041-RJL Document 137 Filed 03/08/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


      Mikhail Fridman, Petr Aven, and German Khan              )
                             Plaintiff                         )
                                v.                             )      Case No.     1:17-cv-2041-RJL
   Bean LLC a/k/a Fusion GPS, and Glenn Simpson                )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs Mikhail Fridman, Petr Aven, and German Khan                                                       .


Date:      03/08/2021                                                               /s/ Elizabeth M. Locke, P.C.
                                                                                         Attorney’s signature


                                                                          Elizabeth M. Locke, P.C. (D.C. Bar No. 976552)
                                                                                     Printed name and bar number
                                                                                         Clare Locke LLP
                                                                                          10 Prince Street
                                                                                       Alexandria, VA 22314

                                                                                               Address

                                                                                       libby@clarelocke.com
                                                                                            E-mail address

                                                                                          (202) 628-7400
                                                                                          Telephone number

                                                                                          (202) 478-0475
                                                                                             FAX number
